Citation Nr: 1453560	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  03-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disability of the bilateral upper extremities (claimed as pain in hands and arms).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2005 decision, the Board denied entitlement to service connection for the issue listed on the cover page, among others.  In June 2007, the United States Court of Appeals for Veterans Claims vacated the Board's April 2005 decision and remanded the claims for readjudication, and in February 2008, the Board remanded the claims for further evidentiary development.  In January 2010, the Board denied some of the issues, but remanded the bilateral upper extremity issue for additional development.  In May 2014, the Board again remanded the bilateral upper extremity issue for additional development.  The claim has now been returned to the Board for further appellate action.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but additional development is again necessary prior to appellate review.

In May 2014, the Board remanded the pending claim for an additional medical opinion.  The remand directives instructed that the claims file be returned to the examiner who conducted the June 2011 neurological examination, if available, or if that examiner was unavailable, to an examiner of similar or greater qualifications.   An additional opinion was added to the Veteran's VBMS file in July 2014.  However, the opinion is typed on an otherwise blank page, does not identify the Veteran, and contains no information by which the Board may identify the individual who issued it.  As such an document prevents a determination on whether the AOJ complied with the Board's remand instructions, another remand is necessary so obtain an opinion that complies with the Board's remand instructions can be obtained, or pertinent information is provided to verify that the opinion provided was prepared by an appropriate physician and, in fact, pertains to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VA facility from which the July 2014 opinion was obtained, and ask that the physician who provided the opinion provide a revised opinion which identifies the Veteran the opinion pertains to and identifies the physician who provided the opinion.  If the physician is someone other than the June 2011 VA examiner, the person must identify their professional title (i.e. medical doctor versus nurse practitioner or physician assistant). 

2.  If the necessary identifying information cannot     be provided or the opinion was not provided by a physician, then a new opinion from the June 2011 VA examiner, if available, or another physician of similar or greater qualifications, should be obtained.   Any opinion issued must identify the Veteran and must include the name and professional title of the individual issuing it.

Following review of the claims file and the July 2011 VA examination report, the physician should provide an addendum opinion explaining why he or she believes the Veteran's current peripheral neuropathy and peripheral polyneuropathy of the hands are due to his diabetes rather than the in-service experiences described by the Veteran, including sleeping in fox holes in the ground, sleeping out in the open, not having hot water, and wearing damp and wet clothes.

3.  After ensuring that the action(s) above are fully compliant with the remand directives, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

